             Case MDL No. 2942 Document 467 Filed 06/05/20 Page 1 of 3



                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS INTERRUPTION                      MDL No. 2942
PROTECTION INSURANCE LITIGATION


      Joinder Of Interested Parties Farmers Insurance Group Inc., Farmers Insurance
    Company, Inc., and Truck Insurance Exchange In Opposition To Plaintiffs’ Motions for
            Transfer and Coordination or Consolidation Under 28 U.S.C. § 1407

         Interested Parties Farmers Insurance Group Inc., Farmers Insurance Company, Inc., and

Truck Insurance Exchange (collectively, “Farmers”)1 respectfully join in part in the

memorandum of Interested Parties Westchester Surplus Lines Insurance Company

(“Westchester”) and Indemnity Insurance Company of North America (“IINA”) (Dkt. No. 376)

(the “Westchester and IINA Memorandum of Law”) in opposition to Plaintiffs’ Motion for

Transfer and Coordination or Consolidation Under 28 U.S.C. § 1407 (Dkt. No. 1) and

Subsequent Motion for Transfer of Actions Under 28 U.S.C. § 1407 for Coordinated or

Consolidated Pretrial Proceedings (Dkt. No. 4), and all papers filed in support or partial support

of those motions (Dkt. Nos. 9, 19, 169, 184, 189) (collectively, the “Motions”). See MDL Dkt.

No. 376 & Case No. NJ/ 2:30-cv-05536, Dkt. No. 10, Filed 06/03/20).

         Specifically, Farmers joins in section III – the “Argument” section – of the Westchester

and IINA Memorandum of Law. Id. The Westchester and IINA Memorandum explains in

1
 Farmers Insurance Exchange, Fire Insurance Exchange, and Truck Insurance Exchange
(collectively, the “Exchanges”) are each a reciprocal or inter-insurance exchange owned by their
respective policyholders. Farmers Insurance Company, Inc. is owned in varying degrees by
Farmers Insurance Exchange (90%) and Fire Insurance Exchange (10%). As attorney-in-fact for
Farmers Insurance Exchange, Farmers Group, Inc., directly or indirectly through its wholly
owned subsidiaries, is responsible for providing certain non-claims related services to the
Exchanges, but has no ownership interest in them. Farmers Group, Inc. is a wholly owned direct
and indirect subsidiary of Zurich Insurance Group Ltd., f/k/a Zurich Financial Services Ltd.,
which is publicly traded on the Swiss Stock Exchange.
            Case MDL No. 2942 Document 467 Filed 06/05/20 Page 2 of 3
                                                                                                   2


compelling fashion why an MDL is inappropriate here. Farmers respectfully requests that the

Panel deny the Motions.

       Farmers is party only to a single action that has been identified for potential transfer:

Kingray d/b/a La Quinta Beer Hunter, Individually and on Behalf of All Others Similarly

Situated vs. Farmers Group, Inc., Farmers Insurance Company, Inc. and Truck Insurance

Exchange, Case No. 5:20-cv-00963 (C.D. Cal.) (“Kingray”). See Dkt. No. 58, identifying

Kingray as a related action). Kingray involves a claim by a sports bar and grill located in

Riverside County, California, which seeks recovery for business income losses allegedly

suffered due to measures limiting its operations purportedly due to Covid-19 related orders and

mandates issued by the State of California and local authorities. Kingray attempts to assert

claims on behalf of a class of all individuals and entities that have business income loss coverage

under a property insurance policy and “have suffered losses due to measures put in place by” any

Covid-19 order.

       Farmers, or a Farmers’ company, also is party to three additional Covid-19 related cases

pending in federal court that have not been tagged for transfer. These cases are:

       Pappy’s Barber Shop, Inc. and Pappy’s Barber Shop Poway, Inc., Individually and [on]

Behalf of All Others Similarly Situated v. Farmers Group Inc., Farmers Insurance Group, Inc.,

and Truck Insurance Exchange, Case No. 3:20-cv-00907-CAB-BLM (S.D. Cal.).

       Barbara Slusher d/b/a Sew Chick v. Mid-Century Insurance Company, Case No. 5:20-cv-

00607-FB (W.D. Tex.).

       Doug Coates and Marcia Hille, individually and on behalf of all others similarly situated

v. Foremost Insurance Company, Case No. 1:20-cv-00383-JTN-SJB (W.D. Mich.).
               Case MDL No. 2942 Document 467 Filed 06/05/20 Page 3 of 3
                                                                                                      3


       These three cases involve a San Diego barber shop (Pappy’s Barber Shop), a San

Antonio tailoring and alternations store (Slusher), and an Oregon vacation rental company

(Coates). Along with Kingray, these cases against Farmers alone illustrate why an MDL would

be so inappropriate here. These cases involve different businesses, different facts, different State

laws, different Covid-19 related orders and actions by different State, County, and Municipal

authorities, different coverage provisions, and even different types of coverage. The cases do not

involve any common facts or common law. Nor would treating the cases together increase

convenience or efficiency, as explained in the Westchester and IINA Memorandum. To the

contrary, the opposite is true: creating a massive MDL proceeding that requires parties

(including small business owner Plaintiffs) to litigate claims in a court far from their home or

chosen forum likely would increase both the costs and the amount of time it will take to litigate

these cases.

                                          CONCLUSION

                 For all of the foregoing reasons, the Panel should deny transfer of these Actions.

Dated: June 5, 2020



                                                By: /s/ Michael M. Maddigan
                                                  Michael M. Maddigan
                                                  Hogan Lovells US LLP
                                                  1999 Avenue of the Stars, Suite 1400
                                                  Los Angeles, CA 90067
                                                  Telephone: (310) 785-4600
                                                  Fax: (310) 785-4601
                                                  michael.maddigan@hoganlovells.com
                                                  Attorney for Defendants Farmers Group, Inc.,
                                                  Farmers Insurance Company, Inc., and Truck
                                                  Insurance Exchange
